DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiigi et al. (U.S. Publication No. 2017/011037 A1; hereinafter Shiigi)
	With respect to claim 1, Shiigi discloses a semiconductor device, comprising: 	a semiconductor substrate [100] containing a semiconductor having a bandgap wider than that of silicon (See ¶[0020] and ¶[0046]), and having a first main surface and a second main surface opposite to the first main surface, the semiconductor substrate having first [10] and second effective regions [40] and a non-operating region [20] that excludes the first and second effective regions (See Figure 13; “non-operating region” based on “semiconductor device in which only a gate pad is disposed in the main non- operating region” of applicant’s own description (see ¶[0009]); 	a first first-conductivity-type region [2] of a first conductivity type, provided in the semiconductor substrate; 
	With respect to claim 2, Shiigi discloses a second first-conductivity-type region [74] of the first conductivity type, surrounding a periphery of the second second-conductivity-type region and being provided between the second second-conductivity-type region and the third second-conductivity-type region, wherein a surface area of the second first-conductivity-type region is greater than a surface area of the second effective region (See Figure 13).
	With respect to claim 4, Shiigi discloses wherein the second effective region is provided directly beneath the second source pad, and the third second-conductivity-type region is provided directly beneath the second source pad and is free of the second effective region (See Figure 13; directly beneath the second source pad [48], however also free of the second effective region in regions [50] and [20]; claim does not require that both orientations occur in the same region).

	With respect to claim 6, Shiigi discloses wherein the one or more electrode pads include a gate pad [19] of the first insulated gate field effect transistor (see ¶[0055]).
	With respect to claim 7, Shiigi discloses a diode [50] that detects a temperature of the first insulated gate field effect transistor, wherein the one or more electrode pads include an electrode pad [54] of the diode.
	With respect to claim 8, Shiigi discloses a diode [30] that protects the first insulated gate field effect transistor from overvoltage, wherein the one or more electrode pads include an electrode pad [32] of the diode (See Figure 1 and 13 ¶[0089], ¶[0111])
	With respect to claim 9, Shiigi discloses wherein the second insulated gate field effect transistor detects overcurrent flowing in the first insulated gate field effect transistor (See ¶[0058]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiigi et al. (U.S. Publication No. 2017/011037 A1; hereinafter Shiigi).
	With respect to claim 3, Shiigi fails to explicitly disclose wherein a length of an interval between the second second-conductivity-type region and the third second-conductivity-type region in a direction parallel to the first main surface is at least 0.1 µm, . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	-   Nakajima et al. (U.S. Publication No. 20180183427 A1) discloses a MOS 		     circuit with overcurrent protection
Wu (U.S. Patent No. 8,169,029 B2) discloses a MOS circuit with overcurrent protection
Tomomatsu (U.S. Patent No. 6,633,473 B1) discloses a MOS circuit with overcurrent protection
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN HAN/Primary Examiner, Art Unit 2818